Shaw, C. J.
This case came on a second time to be tried, and the question, whether the plaintiff had fraudulently intermin gled his own wood with that of the defendant, was submitted to the jury, who found a verdict for the plaintiff, and assessed damages at $ 18. The plaintiff now moves for full costs, on the ground that the title to real estate was drawn in question. Rev. Sts. c. 121, § 3.
It appearing to the court that the defendant filed a brief statement, in which he admitted the taking of all the wood, and justified on the ground that it came from his own land, they are of opinion that the title to the real estate was drawn in question, and therefore, although the plaintiff recovered less than $20, he s entitled to his full costs.